                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM LEE GRANT, II,                         :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-5607
                                               :
CENTRAL INTELLIGENCE                           :
AGENCY, et al.,                                :
    Defendant.                                 :

                                         MEMORANDUM

JOYNER, J.                                                                     JANUARY 15, 2020

       Plaintiff William Lee Grant, II, who resides in Illinois, filed this pro se civil action

against the Central Intelligence Agency and Special Collection Service. Grant seeks leave to

proceed in forma pauperis. For the following reasons, the Court will grant him leave to proceed

in forma pauperis and dismiss his Complaint as frivolous.

I.     FACTUAL ALLEGATIONS

       In his Complaint brought pursuant to 42 U.S.C. § 1983, Grant alleges a vast

governmental conspiracy against the Central Intelligence Agency and Special Collection Service,

asserting that his constitutional rights have been violated under the Fourth, Fifth, Eighth, and

Fourteenth Amendments to the U.S. Constitution.1


1
  The action filed in this Court is similar to actions that Grant has filed in various federal district
courts across the nation during the last few years. In fact, Grant is regarded as “a serial filer of
frivolous litigation in various federal courts across the country” and the “vast majority of [these]
cases [of which the Court is aware] have been dismissed as frivolous.” Grant v. Central
Intelligence Agency, Civ. A. No. 19-13422, 2019 WL 6218676, at *1 (E.D. Mich. Nov. 21, 2019)
(citing Grant v. U.S. Dep.’t of Transportation, 2019 WL 1009408, at *1 (E.D. Tex. Jan. 28,
2019), report and recommendation adopted at 2019 WL 1003641 (E.D. Tex. Mar. 1, 2019); see
also Grant v. United States Dep.’t of Defense, 770 F. App’x 121, 122 (4th Cir. 2019) (dismissing
appeals as frivolous, sanctioning Grant “for filing frivolous appeals,” and “enjoin[ing] him from
filing any further actions in this court unless he pays the sanctions and a district court finds that
                                                   1
         In the initial pages of his Complaint, Grant avers that “Commander-In-Chief (Ronald

Reagan) directed the Secretary of Defense to create Mr. Grant to predict future nuclear attacks”

and following his creation “in 1990 at Air Force Systems Command,” he was transferred “to the

basement of the Pentagon.” (ECF No. 2 at 5.) 2 Grant asserts that two years later the Secretary

of Defense dropped him and two other individuals off in Springfield, Illinois “to be beaten;

endure psychological warfare; and to be the DOD’s witness to the 9/11 terrorist attacks.” (Id.)

         Grant’s allegations become more unbelievable as his Complaint continues including,

among other things, the following assertions:

         •   “Mr. Grant was forced to stab Dr. Grant in 2002, or the Office of the Secretary of

             Defense would have sent someone to kill Dr. Grant”;

         •   “Mr. Grant was forced to ‘act gay’ from December 9, 2008 until 2016”;

         •   “The DOD stole nearly thirty (30) years of Mr. Grant’s life to bring this action”;

         •   “Hillary Rodham Clinton killed Vince Foster”;

         •   “Bill Clinton is a serial rapist”;

         •   “Philip Mountbatten ‘ordered’ the assassination of Diana, Princess of Wales”;

         •   “Courtney Love killed Kurt Cobain”; and

         •   “The Central Intelligence Agency (CIA) killed John F. Kennedy.”

(Id. at 3, 6-11.) For these alleged wrongful actions and others, Grant seeks “$99 trillion in

damages.” (Id. at 12.)




the action is not frivolous”); Grant v. Harris, 2019 WL 1510008, at *1 (W.D. Va. Apr. 5, 2019)
(“Grant has been recognized as a frequent filer of frivolous litigation in federal courts throughout
the country”).
2
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
                                                  2
II.     STANDARD OF REVIEW

        Because it appears that he is incapable of paying the fees necessary to commence this

action, Grant will be granted leave to proceed in forma pauperis. Accordingly, Grant’s

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which requires the Court to dismiss

the Complaint if it frivolous or fails to state a claim. A complaint is frivolous if it “lacks an

arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, the complaint must contain

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory

statements[] do not suffice.” Id. Factual allegations that are “fanciful,” “fantastic,” and

“delusional” are considered “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

As Grant is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

        Additionally, Federal Rule of Civil Procedure 8(a) requires a complaint to contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” “Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-4741, 2017

WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted). A district court may sua

sponte dismiss a complaint that does not comply with Rule 8 if “the complaint is so confused,

ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well disguised.”

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).



                                                    3
III.   DISCUSSION

       The Court has carefully reviewed Grant’s Complaint and concludes that it is both

frivolous and fails to state a claim upon which relief can be granted. His allegations of a vast

governmental conspiracy are fanciful and delusional. Several other courts have reviewed similar

pleadings and have concluded that Grant’s allegations are frivolous. In fact, as recently noted by

the United States District Court of Utah,

               Mr. Grant’s pleading contains a host of fanciful accusations. These
               range from individuals directing his dentist to “drill the enamel
               off” of his teeth, forcing Mr. Grant “to stab Dr. Grant” his father
               and to “act gay for more than seven years”, to the State of Illinois
               denying his prior civil rights complaint and retaliating against him.
               Other accusations include Dick Cheney lobbying for the invasion
               of Iraq and profiting off the war in Iraq. And, other claims of
               Hillary Clinton killing Vince Foster, O.J. Simpson being guilty of
               killing Nicole Brown Simpson and Ronald Goldman and the
               Central Intelligence Agency (CIA) killing John F. Kennedy. In
               short, Mr. Grant’s complaint is frivolous. There is no
               interpretation of these assertions, along with the cadre of
               others he makes, that even under the most liberal construction
               possibly afforded a pro se plaintiff by which the court can
               decipher a cognizable claim. The complaint centers on baseless
               assertions of government conspiracy and is a collection of factual
               allegations that are fanciful, fantastic and delusional.

Grant, 2019 WL 6218676, at *1 (citing Grant v. Central Intelligence Agency, 2019 WL

5847138, at *2 (D. Utah Oct. 17, 2019) (emphasis added), report and recommendation adopted

at 2019 WL 5802693 (D. Utah Nov. 7, 2019); Grant v. Central Intelligence Agency, 2019 WL

5391470, at *1 (S.D. Ill. Oct. 22, 2019) (“Here, the fundamental problem is that Grant’s

allegations are frivolous. Grant detailed his attempts to file a similar rendition of this complaint

on numerous occasions before courts across the country, including previously in this Court [ ].

Nothing about this most recent filing before the Court transforms his claims from frivolous to

non-frivolous.”); Grant v. Central Intelligence Agency, 2019 WL 6050830, at *2 (E.D. Mo. Nov.



                                                  4
15, 2019) (“Plaintiff’s claims are based upon allegations of espionage and conspiracy that are

fanciful, fantastic, or delusional, or that rise to the level of the irrational or wholly incredible.

The Court concludes that the allegations are clearly baseless.... Additionally, this case appears to

be part of a pattern of abusive litigation that plaintiff has recently engaged in all over the country.

The Court will therefore dismiss the complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).”). Grant’s Complaint will be dismissed as frivolous.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Grant leave to proceed in forma pauperis

and dismiss his Complaint. As it appears amendment would be futile, especially in light of

Grant’s litigation history across the nation, the Court will dismiss this case with prejudice. Grant

should note that the repeated filing of duplicative lawsuits raising claims that the Court has

already addressed and dismissed may result in restrictions on filing privileges in the future. See

Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990) (“When a district court is confronted

with a pattern of conduct from which it can only conclude that a litigant is intentionally abusing

the judicial process and will continue to do so unless restrained, we believe it is entitled to resort

to its power of injunction and contempt to protect its process.”). An appropriate Order follows,

which shall be docketed separately.

                                                BY THE COURT:

                                                                 s/ J. Curtis Joyner

                                                J. CURTIS JOYNER, J.




                                                    5
